COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-13-00066-CV
Style:                   Aleta Chapman v. Thinh Quoc Pham
Date motion filed*:      December 30, 2016
Type of motion:          Motion for Extension of Time to File Record, Appellant’s Brief and
                         Motion for Reconsideration
Party filing motion:     Appellant’s Counsel Michelle Barber Chimene
Document to be filed:    Appellant’s Motion for Rehearing

If motion to extend time:
       Original due date:                 December 30, 2016
       Number of extensions granted:        0      Current Due Date: December 30, 2016
       Date Requested:                    January 19, 2017 (20 days from original deadline)

Ordered that motions are:
       Granted
             If document is to be filed, document due: January 30, 2017.
                   No further extensions of time will be granted absent extraordinary
                    circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because this Court’s memorandum opinion and judgment were issued on December
       15, 2016, any rehearing motion was due by December 30, 2016, and any extension
       request was due by January 17, 2017. See TEX. R. APP. P. 4.1(a), 49.1, 49.8.
       Accordingly, because appellant’s alternative request for an extension of time to file a
       rehearing motion was timely filed, and counsel seeks time to examine the clerk’s
       record because she was hired after December 15, 2016, this extension is granted until
       January 30, 2017, but no further extensions will be granted absent extraordinary
       circumstances. See id. 10.5(b)(1)(C). Because the clerk’s record was filed here on
       February 5, 2013, counsel is directed to contact the Clerk of this Court for access.

Judge’s signature: /s/ Laura C. Higley
                                                 Acting for the Court
Date: January 10, 2017


November 7, 2008 Revision